       Case 1:20-cv-00371-KG-KK Document 19 Filed 07/29/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

CITY OF ALBUQUERQUE,

              Plaintiff,
v.                                                      CIV No. 20-0371 KG/KK

WILLIAM P. BARR, in his official capacity as
Attorney General of the United States, and
U.S. DEPARTMENT OF JUSTICE,

              Defendants.

             ORDER SETTING A TELEPHONIC STATUS CONFERENCE

       IT IS HEREBY ORDERED that a status conference will be held by telephone on

TUESDAY, AUGUST 4, 2020, AT 2:00 PM (MT). Counsel shall call the AT&T conference

line at 1-888-398-2342, using access code 9614892, to be connected to the proceedings. CALLS

WILL BE ACCEPTED FROM LANDLINES ONLY; NO CELL PHONES PLEASE.




                                          ___________________________________
                                          UNITED STATES DISTRICT JUDGE
